DETAILED ACTION
This office action is in response to applicant’s filing dated September 21, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-8, 10-14, and 17-19 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed September 21, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 8, 17, and 18; and cancelation of claims 9, 15, and 16.

Priority
The present application is a national stage entry of PCT/EP2017/053587 filed on February 17, 2017, which claims benefit of foreign priority to EP16305193 filed on February 19, 2016.  The effective filing date of the instant application is February 19, 2016.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, 

Withdrawn Objections and/or Rejections
Claim Objections
The objection of claims 15 and 16 as being dependent upon a rejected base claim has been rendered moot in view of the cancelation of claims 15 and 16.  Therefore, the objection has been withdrawn.

Claim Rejections - 35 USC § 102/103
The rejection of claim(s) 1-6, 8, 10, 11, 13, 14 and 19 under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baselga et al (WO 2016/187157, effective filing date May 15, 2015, cited in the IDS filed May 7, 2020) has been rendered moot in view of the amendment of claims 1 and 8 to incorporate the limitation “wherein said PROS disorder is not responsive to treatment with rapamycin.”  Therefore, the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claims 7 and 12 under 35 U.S.C. 103 as being unpatentable over Baselga et al (WO 2016/187157, effective filing date May 15, 2015, cited in the IDS filed May 7, 2020) has been rendered moot in view of the amendment of claims 1 and 8 to incorporate the 
.
Conclusion
Claims 1-8, 10-14, and 17-19 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/RR/             Examiner, Art Unit 1628

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628